Citation Nr: 1542507	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-15 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA)  Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder.


REPRESENTATION

Veteran represented by:	Harry Binder, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to March 1982.

This appeal to the  Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied service connection for PTSD.  The Veteran filed a Notice of Disagreement (NOD) in February 2010.  The RO issued a Statement of the Case (SOC) in May 2010.  In June 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Board notes that the claim has previously been developed and adjudicated as one for service connection for  PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has  held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has more broadly characterized the claim to encompass any psychiatric diagnosis referenced in the record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

For reasons expressed below, the expanded claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action in this appeal is warranted..

Initially, the Board points out, as noted above, that the Veteran's claim has been adjudicated and developed as one for service connection for PTSD.  During the pendency  of the Veteran's appeal, effective July 13, 2010, 38 C.F.R. § 3.304(f) (2015) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id. 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.  

To date, the Veteran has not been informed of this regulation change.  Hence, on  remand, the Veteran and his representative must be provided this requisite notice. See 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015)..

Also during the pendency of the Veteran's appeal, effective August 4, 2014, VA amended the portion of the  Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Editition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  As the Veteran's claim certified to the Board in October 2014, the criteria provided in the DSM-5 are controlling.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  

The Veteran was provided a VA psychiatric examination in October 2012.  Following physical examination of the Veteran and review of the claims file, the October 2012 VA examiner determined that the Veteran did not have a current PTSD diagnosis under  DSM-IV criteria.  The Board points out, however, that because the  DSM-5 applies to the Veteran's claim, further examination of the Veteran taking into consideration that criteria-as well as the relaxed standard for establishing the occurrence of an in-service stressor-is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate fully in the development of his case.  The consequences of failure to report for a VA examination may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

Prior to arranging for the requested  examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Notably, the most recent VA treatment records in the claims file are dated in March 2010.  On  remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).   The AOJ should also invite the Veteran to provide, or to provide appropriate authorization to obtain, any outstanding records of pertinent private (non-VA) treatment.  
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:


1.  Obtain from the Albuquerque VAMC  (and any associated facility(ies)) all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since March 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All such records received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

The letter to the Veteran must also include sufficient notice of what is needed to establish service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder.  In particular, the Veteran must be notified of the requirements for establishing service connection for PTSD under the revised version of 38 C.F.R. § 3.304(f).  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist..

The contents of the entire, electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record, to include any psychological testing results, the examiner should identify all acquired psychiatric disorder(s) present currently or present at any time pertinent to the current claim for service connection (even if currently asymptomatic or resolved).  Diagnoses must be rendered in accordance with the DSM-5 criteria. 

If PTSD is diagnosed, the examiner must specify how the diagnostic criteria are met, including identifying the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically indicate whether the Veteran's PTSD results from fear of hostile military or terrorist activity during his military service (to include indicating whether such is adequate to support a diagnosis of PTSD, and whether his symptoms are related to such fear). 

If acquired psychiatric disability other than PTSD-to include a mood disorder-is diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during, or is otherwise medically related to, the Veteran's active military service-to include any stressor(s) related to his fear of hostile or military terrorist activity. 

In addressing the above, the examiner is advised that the Veteran is competent to report facts within his personal knowledge (to include events, injuries and symptoms), and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the last adjudication) and legal authority (to include revised 38 C.F.R. § 3.304(f)). 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



